The of the court was pronounced by
Slidell, J.
The plaintiff, having obtained a judgment against Snoiu and issued execution, propounded interrogatories to Bres, as garnishee. After the lapse of the time designated in the citation, the plaintiff obtained an order that the interrogatories be taken as confessed, and judgment against the garnishee. Upon motion for a new trial, accompanied by answers to the' interrogaries, the judgment was set aside. The cause being afterwards heard upon the merits, there was judgment in favor of the garnishee, from which the plaintiff has appealed.
It is said that the court erred in setting aside the judgment against the garnishee, and in permitting him to file his answers to the interrogatories. Whether, under ordinary circumstances, the neglect of the garnishee would have been irremediable, it is unnecessary to decide. The judgment which condemns the garnishee was clearly erroneous; because the interrogatories did not disclose the amount of the plaintiff’s judgment against Snow, nor had it been otherwise notified to him.
After the answers were filed, the plaintiff filed a written application that the interrogatories might be taken as confessed, upon the ground that, the answers were not specific, but uncertain and insufficient. Subsequently the cause was continued from time to time, and was at length, as it would seem, tried upon the merits, the plaintiff offering in evidence portions of the proceedings in the cause, and the garnishee his answers to interrogatories, to the introduction of of which in evidence no exception was taken. These answers deny any indebtedness to Snow. The interrogatories were propounded- in general terms, and the answers were expressed in a similar manner.
We are not prepared to say that, the plaintiff was entitled to a more detailed account of the transactions' of Bres with- Snow in answer to the interrogatories as propounded. But if he were, he should, instead of going to trial upon the merits, have required the action of the court upon the motion already noticed, which does not appear to have been notified to the garnishee, nor passed upon . by the court; or he should have excepted to the introduction of the answers in evidence. Standing uncontradicted, they justify the judgment rendered in favor of the garnishee. *' Judgment affirmed.